SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information September 30, 2016 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet - Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2016 to 09/30/2016 7 01/01/2015 to 09/30/2015 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet - Liabilities 11 Statement of income 12 Statement of comprehensive income (loss) 13 Statement of cash flows 14 Statements of changes in Equity 01/01/2016 to 09/30/2016 15 01/01/2015 to 09/30/2015 16 Statement of value added 17 Comments on performance 18 Notes to interim financial information 61 Other information deemed relevant by the Company 96 Reports and statements Report on review of interim financial information 99 Management statement of interim financial information 101 Management statement on the report on review of interim financial information 102 COMPANY DATA / CAPITAL COMPOSITION Number of Shares CURRENT QUARTER (in thousands) 9/30/2016 Paid-in Capital Common 378,066 Preferred - Total 378,066 Treasury shares Common 14,161 Preferred - Total 14,161 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2016 PRIOR YEAR 12/31/2015 1 Total Assets 6,252,560 6,492,901 1.01 Current Assets 2,309,071 2,384,773 1.01.01 Cash and cash equivalents 73,248 44,044 1.01.01.01 Cash and banks 9,696 31,823 1.01.01.02 Short-term investments 63,552 12,221 1.01.02 Short-term investments 185,365 350,343 1.01.02.01 Fair value of short-term investments 185,365 350,343 1.01.03 Accounts receivable 608,837 723,950 1.01.03.01 Trade accounts receivable 608,837 723,950 1.01.03.01.01 Receivables from clients of developments 576,019 705,367 1.01.03.01.02 Receivables from clients of construction and services rendered 32,818 18,583 1.01.04 Inventories 1,321,927 1,135,137 1.01.04.01 Properties for sale 1,321,927 1,135,137 1.01.07 Prepaid expenses 1,907 1,901 1.01.07.01 Prepaid expenses and others 1,907 1,901 1.01.08 Other current assets 117,787 129,398 1.01.08.03 Other 117,787 129,398 1.01.08.03.01 Non current assets for sale 3,443 4,367 1.01.08.03.02 Other accounts receivable and others 47,265 46,621 1.01.08.03.03 Receivables from related parties 67,079 78,410 1.02 Non current assets 3,943,489 4,108,128 1.02.01 Non current assets 515,626 809,233 1.02.01.03 Accounts receivable 198,189 262,092 1.02.01.03.01 Receivables from clients of developments 198,189 262,092 1.02.01.04 Inventories 204,424 387,375 1.02.01.09 Others non current assets 113,013 159,766 1.02.01.09.03 Others accounts receivable and others 85,453 80,948 1.02.01.09.04 Receivables from related parties 18,457 78,818 1.02.01.09.05 Derivative Financial Instruments 9,103 - 1.02.02 Investments 3,374,189 3,242,765 1.02.02.01 Interest in associates and affiliates 3,285,909 3,154,946 1.02.02.02 Interest in subsidiaries 88,280 87,819 1.02.02.02.01 Interest in subsidiaries - goodwill 25,476 25,476 1.02.02.02.02 Goodwill based on inventory surplus 62,804 62,343 1.02.03 Property and equipment 25,201 22,819 1.02.03.01 Operation property and equipment 25,201 22,819 1.02.04 Intangible assets 28,473 33,311 1.02.04.01 Intangible assets 28,473 33,311 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2016 PRIOR YEAR 12/31/2015 2 Total Liabilities 6,252,560 6,492,901 2.01 Current liabilities 2,322,489 2,105,504 2.01.01 Social and labor obligations 28,268 26,758 2.01.01.02 Labor obligations 28,268 26,758 2.01.01.02.01 Salaries, payroll charges and profit sharing 28,268 26,758 2.01.02 Suppliers 29,421 32,115 2.01.02.01 Local suppliers 29,421 32,115 2.01.03 Tax obligations 34,975 40,902 2.01.03.01 Federal tax obligations 34,975 40,902 2.01.04 Loans and financing 858,615 783,561 2.01.04.01 Loans and financing 587,959 595,817 2.01.04.02 Debentures 270,656 187,744 2.01.05 Other obligations 1,272,521 1,121,856 2.01.05.01 Payables to related parties 991,882 801,375 2.01.05.02 Other 280,639 320,481 2.01.05.02.01 Dividends and interest on capital payable 17,682 17,682 2.01.05.02.04 Obligations for purchase of properties and advances from customers 167,875 148,989 2.01.05.02.05 Other obligations 65,154 127,123 2.01.05.02.07 Obligations assumed on the assignment of receivables 22,984 12,631 2.01.05.02.08 Derivative financial instruments 6,944 14,056 2.01.06 Provisions 98,689 100,312 2.01.06.01 Tax, labor and civil lawsuits 98,689 100,312 2.01.06.01.01 Tax lawsuits 233 220 2.01.06.01.02 Labor lawsuits 17,660 15,516 2.01.06.01.04 Civil lawsuits 80,796 84,576 2.02 Non current liabilities 1,003,620 1,291,906 2.02.01 Loans and financing 811,359 1,011,180 2.02.01.01 Loans and financing 524,862 542,843 2.02.01.01.01 Loans and financing in local currency 524,862 542,843 2.02.01.02 Debentures 286,497 468,337 2.02.02 Other liabilities 99,592 188,078 2.02.02.02 Other 99,592 188,078 2.02.02.02.03 Obligations for purchase of properties and advances from customers 46,439 143,216 2.02.02.02.04 Other liabilities 10,479 15,028 2.02.02.02.06 Obligations assumed on the assignment of receivables 42,674 22,216 2.02.02.02.07 Derivative financial instruments - 7,618 2.02.03 Deferred taxes 10,085 10,085 2.02.03.01 Deferred income tax and social contribution 10,085 10,085 2.02.04 Provisions 82,584 82,563 2.02.04.01 Tax, labor and civil lawsuits 82,584 82,563 2.02.04.01.02 Tax and labor lawsuits 41,685 47,719 2.02.04.01.04 Civil lawsuits 40,899 34,844 2.03 Equity 2,926,451 3,095,491 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 48,242 50,854 2.03.02.04 Granted options 151,983 148,051 2.03.02.05 Treasury shares -32,524 -25,980 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 301,835 303,975 2.03.04.01 Legal Reserve 35,316 35,316 2.03.04.02 Statutory Reserve 266,519 268,659 2.03.05 Retained earnings/accumulated losses -164,288 - 3 INDIVIDUAL FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2016 to 09/30/2016 YEAR TO DATE 01/01/2016 to 09/30/2016 SAME QUARTER FROM PREVIOUS YEAR 07/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 3.01 Gross Sales and/or Services 186,131 472,272 297,524 850,132 3.01.01 Revenue from real estate development 203,711 515,562 326,456 932,947 3.01.03 Taxes on real estate sales and services -17,580 -43,290 -28,932 -82,815 3.02 Cost of sales and/or services -200,429 -465,347 -221,069 -630,392 3.02.01 Cost of real estate development -200,429 -465,347 -221,069 -630,392 3.03 Gross profit -14,298 6,925 76,455 219,740 3.04 Operating expenses/income -50,238 -156,541 -48,498 -108,851 3.04.01 Selling expenses -21,455 -53,472 -18,620 -49,611 3.04.02 General and administrative expenses -12,254 -58,779 -24,086 -80,436 3.04.05 Other operating expenses -21,610 -68,294 -38,878 -102,059 3.04.05.01 Depreciation and amortization -8,025 -22,125 -7,575 -22,972 3.04.05.02 Other operating expenses -13,585 -46,169 -31,303 -79,087 3.04.06 Income from equity method investments 5,081 24,004 33,086 123,255 3.05 Income (loss) before financial results and income taxes -64,536 -149,616 27,957 110,889 3.06 Financial -8,086 -14,672 -22,200 -44,995 3.06.01 Financial income 3,696 41,405 17,002 52,434 3.06.02 Financial expenses -11,782 -56,077 -39,202 -97,429 3.07 Income before income taxes -72,622 -164,288 5,757 65,894 3.08 Income and social contribution taxes - - 7,729 7,729 3.08.01 Current - - -383 -383 3.08.02 Deferred - - 8,112 8,112 3.09 Income (loss) from continuing operation -72,622 -164,288 13,486 73,623 3.11 Income (loss) for the period -72,622 -164,288 13,486 73,623 3.99 Earnings per Share – (Reais / Share) - 3.99.01 Basic Earnings per Share - 3.99.01.01 ON -0.19970 -0.45180 0.03670 0.20030 3.99.02 Diluted Earnings per Share - 3.99.02.01 ON -0.19970 -0.45180 0.03646 0.19900 4 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2016 to 09/30/2016 YEAR TO DATE 01/01/2016 to 09/30/2016 SAME QUARTER FROM PREVIOUS YEAR 07/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 4.01 Income (loss) for the period -72,622 -164,288 13,486 73,623 4.03 Comprehensive income (loss) for the period -72,622 -164,288 13,486 73,623 5 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 09/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 6.01 Net cash from operating activities 58,155 -22,168 6.01.01 Cash generated in the operations -54,238 134,309 6.01.01.01 Income (loss) before income and social contribution taxes -164,288 65,894 6.01.01.02 Income from equity method investments -24,004 -123,255 6.01.01.03 Stock options expenses 5,506 5,859 6.01.01.04 Unrealized interest and finance charges, net 72,727 49,017 6.01.01.05 Financial instruments -13,525 17,610 6.01.01.06 Depreciation and amortization 22,125 22,972 6.01.01.07 Provision for legal claims 43,511 66,669 6.01.01.08 Provision for profit sharing 12,500 17,000 6.01.01.09 Warranty provision -9,234 11,102 6.01.01.10 Write-off of property and equipment, net 279 146 6.01.01.11 Allowance for doubtful accounts 7,871 1,091 6.01.01.12 Provision for realization of non-financial assets - properties for sale -6,302 - 6.01.01.14 Provision for penalties due to delay in construction works -1,404 204 6.01.02 Variation in assets and liabilities 112,393 -156,477 6.01.02.01 Trade accounts receivable 155,261 -94,844 6.01.02.02 Properties for sale 2,463 -41,531 6.01.02.03 Other accounts receivable -5,556 1,440 6.01.02.04 Prepaid expenses -6 5,719 6.01.02.05 Obligations for purchase of properties and adv. from customers -77,891 -53,176 6.01.02.06 Taxes and contributions -5,927 -93 6.01.02.07 Suppliers -2,694 -13,464 6.01.02.08 Salaries and payable charges -10,990 -16,318 6.01.02.09 Transactions with related parties 169,196 132,804 6.01.02.10 Other obligations -111,463 -76,631 6.01.02.11 Income tax and social contribution payable - -383 6.02 Net cash from investing activities 125,435 78,744 6.02.01 Purchase of property and equipment and intangible assets -19,948 -21,978 6.02.02 Increase in investments -19,595 -2,221 6.02.03 Redemption of short-term investments 867,144 2,379,746 6.02.04 Purchase of short-term investments -702,166 -2,276,803 6.03 Net cash from financing activities -154,386 -60,892 6.03.02 Increase in loans, financing and debentures 348,800 526,871 6.03.03 Payment of loans, financing and debentures -546,294 -555,222 6.03.04 Repurchase of treasury shares -8,693 -24,157 6.03.06 Loan transactions with related parties 7,530 -5,334 6.03.07 Obligation with investors -2,433 -3,649 6.03.08 Disposal of treasury shares 2,149 3,023 6.03.09 Result of the disposal of treasury shares -2,140 -2,424 6.03.10 Assignment of receivables 46,695 - 6.05 Net increase (decrease) of cash and cash equivalents 29,204 -4,316 6.05.01 Cash and cash equivalents at the beginning of the period 44,044 33,792 6.05.02 Cash and cash equivalents at the end of the period 73,248 29,476 6 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 5.04 Capital transactions with shareholders - -2,612 -2,140 - - -4,752 5.04.03 Stock option plan - 3,932 - - - 3,932 5.04.04 Treasury shares acquired - -8,693 - - - -8,693 5.04.05 Treasury shares sold - 2,149 -2,140 - - 9 5.05 Total of comprehensive income (loss) - - - -164,288 - -164,288 5.05.01 Net income (loss) for the period - - - -164,288 - -164,288 5.07 Closing balance 2,740,662 48,242 301,835 -164,288 - 2,926,451 7 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 -9,162 323,845 - - 3,055,345 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 - - 3,055,345 5.04 Capital transactions with shareholders - 58,584 -76,638 - - -18,054 5.04.03 Stock option plan - 5,504 - - - 5,504 5.04.04 Treasury shares acquired - -24,157 - - - -24,157 5.04.05 Treasury shares sold - 3,023 -2,424 - - 599 5.04.08 Treasury shares cancelled - 74,214 -74,214 - - - 5.05 Total of comprehensive income (loss) - - - 73,623 - 73,623 5.05.01 Net income (loss) for the period - - - 73,623 - 73,623 5.07 Closing balance 2,740,662 49,422 247,207 73,623 - 3,110,914 8 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 09/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 7.01 Revenues 515,562 932,947 7.01.01 Real estate development, sales and services 523,433 934,038 7.01.04 Allowance for doubtful accounts -7,871 -1,091 7.02 Inputs acquired from third parties -428,289 -627,878 7.02.01 Cost of Sales and/or Services -371,342 -541,687 7.02.02 Materials, energy, outsourced labor and other -56,947 -86,191 7.03 Gross value added 87,273 305,069 7.04 Retentions -22,125 -22,972 7.04.01 Depreciation and amortization -22,125 -22,972 7.05 Net value added produced by the Company 65,148 282,097 7.06 Added value received on transfer 65,409 175,689 7.06.01 Income from equity method investments 24,004 123,255 7.06.02 Financial income 41,405 52,434 7.07 Value added total to be distributed 130,557 457,786 7.08 Value added distribution 130,557 457,786 7.08.01 Personnel and payroll charges 82,318 98,560 7.08.02 Taxes and contributions 57,704 92,097 7.08.03 Compensation 154,823 193,506 7.08.03.01 Interest 150,082 186,135 7.08.03.02 Rent 4,741 7,371 7.08.04 Compensation -164,288 73,623 7.08.04.03 Net income (Retained losses) -164,288 73,623 9 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2016 PRIOR YEAR 12/31/2015 1 Total Assets 6,353,318 6,760,332 1.01 Current Assets 4,138,994 4,316,764 1.01.01 Cash and cash equivalents 161,340 82,640 1.01.01.01 Cash and banks 64,321 69,560 1.01.01.02 Short-term investments 64,183 13,080 1.01.01.03 Funds deposited with third parties 32,836 - 1.01.02 Short-term investments 448,558 629,671 1.01.02.01 Fair value of short-term investments 448,558 629,671 1.01.02.01.02 Short-term investments avaliable for sale 448,558 629,671 1.01.03 Accounts receivable 1,129,351 1,395,273 1.01.03.01 Trade accounts receivable 1,129,351 1,395,273 1.01.03.01.01 Receivables from clients of developments 1,069,377 1,357,122 1.01.03.01.02 Receivables from clients of construction and services rendered 59,974 38,151 1.01.04 Inventories 2,118,652 1,880,377 1.01.07 Prepaid expenses 5,811 7,171 1.01.07.01 Prepaid expenses and others 5,811 7,171 1.01.08 Other current assets 275,282 321,632 1.01.08.03 Other 275,282 321,632 1.01.08.03.01 Non current assets 74,753 105,857 1.01.08.03.02 Other accounts receivable and others 120,032 120,657 1.01.08.03.03 Receivables from related parties 80,497 95,118 1.02 Non current assets 2,214,324 2,443,568 1.02.01 Non current assets 1,122,097 1,349,404 1.02.01.03 Accounts receivable 440,056 407,091 1.02.01.03.01 Receivables from clients of developments 440,056 407,091 1.02.01.04 Inventories 523,895 750,240 1.02.01.09 Others non current assets 158,146 192,073 1.02.01.09.03 Others accounts receivable and others 92,702 82,880 1.02.01.09.04 Receivables from related parties 56,341 109,193 1.02.01.09.05 Derivative financial instruments 9,103 - 1.02.02 Investments 964,700 967,646 1.02.02.01 Interest in associates and affiliates 964,700 967,646 1.02.03 Property and equipment 55,633 49,176 1.02.03.01 Operation property and equipment 55,633 49,176 1.02.04 Intangible assets 71,894 77,342 1.02.04.01 Intangible assets 46,418 51,866 1.02.04.02 Goodwill 25,476 25,476 10 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2016 PRIOR YEAR 12/31/2015 2 Total Liabilities 6,353,318 6,760,332 2.01 Current liabilities 1,964,444 2,048,969 2.01.01 Social and labor obligations 64,472 60,102 2.01.01.02 Labor obligations 64,472 60,102 2.01.01.02.01 Salaries, payroll charges and profit sharing 64,472 60,102 2.01.02 Suppliers 66,018 57,335 2.01.03 Tax obligations 81,677 102,057 2.01.03.01 Federal tax obligations 81,677 102,057 2.01.04 Loans and financing 1,024,422 1,061,986 2.01.04.01 Loans and financing 650,973 672,365 2.01.04.01.01 In Local Currency 650,973 672,365 2.01.04.02 Debentures 373,449 389,621 2.01.05 Other obligations 629,166 667,177 2.01.05.01 Payables to related parties 94,355 87,100 2.01.05.02 Other 534,811 580,077 2.01.05.02.01 Dividends and interest on capital payable 17,682 17,682 2.01.05.02.04 Obligations for purchase of properties and advances from customers 369,029 361,420 2.01.05.02.06 Other obligations 106,760 163,437 2.01.05.02.07 Obligations assumed on the assignment of receivables 34,396 23,482 2.01.05.02.08 Derivative financial instruments 6,944 14,056 2.01.06 Provisions 98,689 100,312 2.01.06.01 Tax, labor and civil lawsuits 98,689 100,312 2.01.06.01.01 Tax lawsuits 233 220 2.01.06.01.02 Labor lawsuits 17,660 15,516 2.01.06.01.04 Civil lawsuits 80,796 84,576 2.02 Non current liabilities 1,460,125 1,614,127 2.02.01 Loans and financing 1,025,589 1,088,807 2.02.01.01 Loans and financing 739,092 620,470 2.02.01.01.01 Loans and financing in local currency 739,092 620,470 2.02.01.02 Debentures 286,497 468,337 2.02.02 Other obligations 273,337 366,161 2.02.02.01 Liabilities with related parties 49,969 41,002 2.02.02.02 Other 223,368 325,159 2.02.02.02.03 Obligations for purchase of properties and advances from customers 131,149 248,514 2.02.02.02.04 Other liabilities 33,920 33,216 2.02.02.02.06 Obligations assumed on the assignment of receivables 58,299 35,811 2.02.02.02.07 Derivative financial instruments - 7,618 2.02.03 Deferred taxes 22,173 16,489 2.02.03.01 Deferred income tax and social contribution 22,173 16,489 2.02.04 Provisions 139,026 142,670 2.02.04.01 Tax, labor and civil lawsuits 139,026 142,670 2.02.04.01.01 Tax lawsuits 3 180 2.02.04.01.02 Labor lawsuits 62,730 77,445 2.02.04.01.04 Civil lawsuits 76,293 65,045 2.03 Equity 2,928,749 3,097,236 2.03.01 Capital 2,740,662 2,740,662 2.03.01.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 48,242 50,854 2.03.02.04 Granted options 151,983 148,051 2.03.02.05 Treasury shares -32,524 -25,980 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 301,835 303,975 2.03.04.01 Legal Reserve 35,316 35,316 2.03.04.02 Statutory Reserve 266,519 268,659 2.03.05 Retained earnings/accumulated losses -164,288 - 2.03.09 Non-controlling interest 2,298 1,745 11 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2016 to 09/30/2016 YEAR TO DATE 01/01/2016 to 09/30/2016 SAME QUARTER FROM PREVIOUS YEAR 07/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 3.01 Gross Sales and/or Services 538,780 1,417,685 624,043 1,735,073 3.01.01 Revenue from real estate development 574,650 1,524,385 674,771 1,882,552 3.01.03 Taxes on real estate sales and services -35,870 -106,700 -50,728 -147,479 3.02 Cost of sales and/or services -446,887 -1,160,100 -447,823 -1,251,110 3.02.01 Cost of real estate development -446,887 -1,160,100 -447,823 -1,251,110 3.03 Gross profit 91,893 257,585 176,220 483,963 3.04 Operating expenses/income -142,504 -378,260 -146,268 -384,990 3.04.01 Selling expenses -50,255 -126,788 -38,826 -106,574 3.04.02 General and administrative expenses -49,472 -136,195 -50,948 -143,686 3.04.05 Other operating expenses -36,099 -113,501 -58,551 -148,387 3.04.05.01 Depreciation and amortization -11,069 -32,451 -12,444 -35,674 3.04.05.02 Other operating expenses -25,030 -81,050 -46,107 -112,713 3.04.06 Income from equity method investments -6,678 -1,776 2,057 13,657 3.05 Income (loss) before financial results and income taxes -50,611 -120,675 29,952 98,973 3.06 Financial -17,465 -21,895 -19,689 -25,220 3.06.01 Financial income 11,918 72,359 23,122 100,004 3.06.02 Financial expenses -29,383 -94,254 -42,811 -125,224 3.07 Income before income taxes -68,076 -142,570 10,263 73,753 3.08 Income and social contribution taxes -3,961 -19,679 3,150 -3,256 3.08.01 Current -2,098 -15,114 -7,752 -14,984 3.08.02 Deferred -1,863 -4,565 10,902 11,728 3.09 Income (loss) from continuing operation -72,037 -162,249 13,413 70,497 3.11 Income (loss) for the period -72,037 -162,249 13,413 70,497 3.11.01 Income (loss) attributable to the Company -72,622 -164,288 13,486 73,623 3.11.02 Net income attributable to non-controlling interests 585 2,039 -73 -3,126 3.99 Earnings per Share – (Reais / Share) - 3.99.01 Basic Earnings per Share - 3.99.01.01 ON -0.19970 -0.45180 0.03670 0.20030 3.99.02 Diluted Earnings per Share - 3.99.02.01 ON -0.19970 -0.45180 0.03646 0.19900 12 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2016 to 09/30/2016 YEAR TO DATE 01/01/2016 to 09/30/2016 SAME QUARTER FROM PREVIOUS YEAR 07/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 4.01 Consolidated Income (loss) for the period -37,861 -163,697 13,413 70,497 4.03 Consolidated comprehensive income (loss) for the period -37,861 -163,697 13,413 70,497 4.03.01 Income (loss) attributable to the Company -38,438 -164,288 13,486 73,623 4.03.02 Net income attributable to the noncontrolling interests 577 591 -73 -3,126 13 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 09/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 6.01 Net cash from operating activities 93,287 -12,910 6.01.01 Cash generated in the operations 50,009 300,211 6.01.01.01 Income (loss) before income and social contribution taxes -142,570 73,753 6.01.01.02 Stock options expenses 6,557 7,465 6.01.01.03 Unrealized interest and finance charges, net 94,769 59,754 6.01.01.04 Depreciation and amortization 32,451 35,674 6.01.01.05 Write-off of property and equipment, net 3,801 946 6.01.01.06 Provision for legal claims 64,928 87,006 6.01.01.07 Warranty provision -11,837 8,541 6.01.01.08 Provision for profit sharing 22,821 25,449 6.01.01.09 Allowance for doubtful accounts 11,088 3,150 6.01.01.10 Provision for realization of non-financial assets - properties for sale -19,296 -2,453 6.01.01.11 Provision for penalties due to delay in construction works -953 -606 6.01.01.12 Financial instruments -13,526 17,610 6.01.01.13 Income from equity methods investments 1,776 -13,657 6.01.01.15 Write-off of investments - -2,421 6.01.02 Variation in assets and liabilities 43,278 -313,121 6.01.02.01 Trade accounts receivable 216,811 -142,415 6.01.02.02 Properties for sale 23,102 -23,453 6.01.02.03 Other accounts receivable -17,657 1,278 6.01.02.04 Transactions with related parties 82,128 16,465 6.01.02.05 Prepaid expenses 1,360 7,568 6.01.02.06 Suppliers 8,683 -16,335 6.01.02.07 Obligations for purchase of properties and adv. from customers -109,756 -49,604 6.01.02.08 Taxes and contributions -20,380 189 6.01.02.09 Salaries and payable charges -18,451 -18,202 6.01.02.10 Other obligations -102,883 -85,356 6.01.02.11 Income tax and social contribution paid -19,679 -3,256 6.02 Net cash from investing activities 128,585 154,736 6.02.01 Purchase of property and equipment and intangible assets -37,261 -37,523 6.02.02 Redemption of short-term investments 2,838,803 4,097,940 6.02.03 Purchase of short-term investments -2,657,690 -3,904,527 6.02.04 Investments -15,267 -1,154 6.03 Net cash from financing activities -143,172 -183,839 6.03.02 Increase in loans, financing and debentures 704,252 643,937 6.03.03 Payment of loans and financing -899,803 -805,510 6.03.06 Payables to venture partners -1,752 -2,096 6.03.07 Loan transactions with related parties 8,987 3,388 6.03.08 Repurchase of treasury shares -8,693 -24,157 6.03.09 Disposal of treasury shares 2,149 3,023 6.03.10 Result of the disposal of treasury shares -2,140 -2,424 6.03.11 Assignment of receivables 53,828 - 6.05 Net increase (decrease) of cash and cash equivalents 78,700 -42,013 6.05.01 Cash and cash equivalents at the beginning of the period 82,640 109,895 6.05.02 Cash and cash equivalents at the end of the period 161,340 67,882 14 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.04 Capital transactions with shareholders - -2,612 -2,140 - - -4,752 -1,535 -6,287 5.04.01 Capital increase - 1,383 1,383 5.04.03 Stock option plan - 3,932 - - - 3,932 - 3,932 5.04.04 Treasury shares acquired - -8,693 - - - -8,693 - -8,693 5.04.05 Treasury shares sold - 2,149 -2,140 - - 9 - 9 5.04.06 Dividends - -2,918 -2,918 5.05 Total of comprehensive income (loss) - - - -164,288 - -164,288 2,039 -162,249 5.05.01 Net income (loss) for the period - - - -164,288 - -164,288 2,039 -162,249 5.06 Reserves - 49 49 5.06.01 Constitution of reserves - 49 49 5.07 Closing balance 2,740,662 48,242 301,835 -164,288 - 2,926,451 2,298 2,928,749 15 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -9,162 323,845 - - 3,055,345 3,058 3,058,403 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 - - 3,055,345 3,058 3,058,403 5.04 Capital transactions with shareholders - 58,584 -76,638 - - -18,054 1,763 -16,291 5.04.01 Capital increase - 1,763 1,763 5.04.03 Stock option plan - 5,504 - - - 5,504 - 5,504 5.04.04 Treasury shares acquired - -24,157 - - - -24,157 - -24,157 5.04.05 Treasury shares sold - 3,023 -2,424 - - 599 - 599 5.04.08 Treasury shares cancelled - 74,214 -74,214 - 5.05 Total of comprehensive income (loss) - - - 73,623 - 73,623 -3,126 70,497 5.05.01 Net income (loss) for the period - - - 73,623 - 73,623 -3,126 70,497 5.07 Closing balance 2,740,662 49,422 247,207 73,623 - 3,110,914 1,695 3,112,609 16 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 09/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 09/30/2015 7.01 Revenues 1,524,385 1,882,552 7.01.01 Real estate development, sales and services 1,520,105 1,857,595 7.01.04 Allowance for doubtful accounts 4,280 24,957 7.02 Inputs acquired from third parties -1,156,845 -1,277,972 7.02.01 Cost of Sales and/or Services -1,027,192 -1,131,609 7.02.02 Material, energy, outsourced labor and other -129,653 -146,363 7.03 Gross value added 367,540 604,580 7.04 Retentions -32,451 -35,674 7.04.01 Depreciation and amortization -32,451 -35,674 7.05 Net value added produced by the Company 335,089 568,906 7.06 Value added received on transfer 70,583 113,661 7.06.01 Income from equity method investments -1,776 13,657 7.06.02 Financial income 72,359 100,004 7.07 Total value added to be distributed 405,672 682,567 7.08 Value added distribution 405,672 682,567 7.08.01 Personnel and payroll charges 175,088 171,432 7.08.02 Taxes and contributions 157,714 182,073 7.08.03 Compensation 237,158 255,439 7.08.03.01 Interest 227,162 244,726 7.08.03.02 Rent 9,996 10,713 7.08.04 Compensation -164,288 73,623 7.08.04.03 Net income (Retained losses) -164,288 73,623 17 Conference Call November 9, 2016 ► 8:00 am US EST In English (simultaneous translation from Portuguese) + 1-516-3001 Code: Gafisa ► 11h00 am Brasilia Time In Portuguese Telephone: +55-11-3728-5971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (Brazil) Code: +55-11-3127-4999 (US) Code: IR Website: www.gafisa.com.br/ri IR Contacts Danilo Cabrera Mariana Suarez Phone: +55 11 3025-9242 / 9978 E-mail: ri@gafisa.com.br IR Website : www.gafisa.com.br/ri Media Relations Máquina da Notícia - Comunicação Integrada Giovanna Bambicini Phone: +55 11 3147-7414 Fax: +55 11 3147-7900 E-mail: gafisa@grupomaquina.com Shares GFSA3 – Bovespa GFA – NYSE Total shares outstanding: 378,066,162 Average daily trading volume (90 days²): R$17.2 million (1) Including 14,160,533 treasury shares; (2) Until September 30, 2016 FOR IMMEDIATE RELEASE - São Paulo, November 8, 2016 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the third quarter ended September 30, 2016. GAFISA RELEASES 3Q16 RESULTS MANAGEMENT COMMENTS AND HIGHLIGHTS Conditions in the real estate sector remain impacted by Brazil’s recessive environment. The combination of the political crisis experienced since 2015 and economic contraction has had a severe impact on the Brazilian real estate market. Gafisa, due to the diversification of its operations, serving both the upper-middle income segment and the low-income segment, experiences different realities that have allowed us to partially mitigate the negative effects of this period. Once again, the Gafisa and Tenda segments faced substantially different market environments throughout the quarter. The Gafisa segment, which continues to be impacted by a weak macroeconomic environment, remains committed to improved operational and business performance by searching for the adequate development of new projects. The Tenda segment, conversely, took advantage of the low-income market’s resilience and continued to expand the scale of its business model, despite macroeconomic conditions. In keeping with more balanced supply and demand dynamics in the 3Q16, the Gafisa segment advanced the development of new projects and launched four projects/phases in the city of São Paulo, accounting for R$411.0 million in PSV, ending the first nine months with R$621.4 million in new projects launched. We would like to point out the solid commercial performance of these launches, whose speed of sales reached 30.7% in the period, which may signal a slight improvement in consumer confidence. 18 We highlight in particular two new products: MOOV Vila Prudente and MOOV Freguesia do Ó, whose average speed of sales reached 51.6%, well above the industry average in recent years. It is worth mentioning that this trend is also evident in this quarter’s launches. Such evolution in the sales speed of launches attests not only a gradual increase in consumer confidence, but also the Company's success in improving its operating processes in recent years, with improvements in the areas of development, products, sales and construction. Despite prevailing political and economic headwinds in the 3Q16, the segment achieved its best quarterly operating performance of the year. In addition to a 39.1% q-o-q increase in gross sales to R$364.4 million, another important driver of 3Q results was the reduction in the volume of dissolutions. As a result of these factors, 3Q16 net pre-sales reached R$258.3 million, up 99. 5% from the previous quarter, and accounting for 56.8% of total net pre-sales in 9M16. Even taking into consideration the solid performance of projects launched in the period, the Gafisa segment’s SoS remains highly impacted by current market’s challenges, reflected in the low volume of net sales of some inventory products. In the 3Q16, Sos reached 11.5%, higher when compared to 2015. SoS in the last twelve months reached 26.1%. The volume of dissolutions in 3Q16, while slightly improved, continues to reflect the weak economic scenario and high volume of deliveries since the end of 2015. In 3Q16, the segment delivered R$935.7 million in PSV, totaling R$1.5 billion in delivered projects in 9M16. The Gafisa segment ended 3Q16 with 19 projects under construction, all on schedule and within the delivery timeframe, reflecting Gafisa’s commitment to customers. The transfer volume reached R$126.0 million in 3Q16 and R$378.7 million in 9M16, showing an appropriate level of operational control and efficiency. Despite current credit restrictions, Gafisa maintains a strong relationship in partnering with banks for the transfer process. The Company has maintained a focus on the sale of remaining units. As a result, 43.2% of net sales in 3Q16 and 58.0% in 9M16 were for products launched prior to current year. Considering the higher volume of dissolutions related to legacy projects, net sales were concentrated in more recent projects, impacting the Gafisa segment’s revenues. Despite the first signs of stability in the market and the Company’s improved operating performance in the period, this improvement is not yet reflected in our financial results, which are still under pressure from the difficulty of selling some projects in inventory, and also from the effect of the long recession on the pricing of products. Continued recovery in the political and economic scenario over the next quarters, combined with the consequent upturn in the real estate market, should allow for a gradual recovery in the Company’s financial results over the coming periods. In this regard, we will maintain a conservative approach, balancing the placement of new products on the market and prioritizing those with higher liquidity, so as to achieve an appropriate level of sales and profitability. The Tenda low-income segment continues to demonstrate resilient performance, benefiting consolidated results in the period. Accordingly, the segment continues to expand the scale of its new business model. In 3Q16, Tenda further expanded the size of its operations, with launches totaling R$325.4 million. The launches were comprised of 9 projects/phases, in the states of São Paulo, Rio de Janeiro, Rio Grande do Sul, Pernambuco and Bahia. Launches accounted for 70.2% of the Tenda segment’s total sales and 38.4% of the segment’s total in 9M16. The Tenda segment’s SoS reached 18.8%, lower than previous periods due to a higher volume of dissolutions. 3Q16 gross sales totaled R$318.7 million and dissolutions reached 25.1% of gross sales, resulting in net pre-sales of R$238.7 million. In the period, dissolutions were impacted by seasonality related to projects sold in “Feirão da Caixa” (2Q16), the introduction of in-person interviews in bank branches as an additional step in the process of analyzing and granting credit by financial agents, which led to annulments of already preapproved customers and the review of Tenda’s unilateral dissolution process for sales not transferred after a period exceeding three months as the prior process allowed for some 19 units to remain beyond the deadline deemed appropriate by the Company. We estimate that this last factor should result in a temporary increase in the level of company dissolutions before returning to the average levels that we expect. Since 2013, when Tenda started its new model operations, the segment has launched 81 projects, representing a total of R$3.0 billion in PSV. Of this total, Tenda has delivered R$1.4 billion, comprised of 42 projects/phases. Notably, all projects related to the first year of new model operations (2013) have been completed and delivered on schedule. In relation to the 2014 projects, only one project/phase of 14 projects launched is still awaiting delivery. In 3Q16, the Tenda segment delivered 10 projects/phases, corresponding to 1,811 units, and representing R$265.1 million in PSV. In 9M16, the Tenda segment delivered 23 projects/phases, comprising 4,170 units and R$602.2 million in PSV. The Tenda segment remains focused on increasing its scale by growing launches and implementing strategies designed to ensure a strong sales pace. The consistency of recent results from new model projects reaffirms management’s confidence in the 2016 business plan. On a consolidated basis, Gafisa and Tenda launched R$736.4 million in 3Q16, ending the first nine months with R$1.6 billion in new projects. The Gafisa segment accounted for 56% of 3Q16 launches while Tenda accounted for the remaining 44%. Third quarter 2016 net pre-sales totaled R$497.0 million, an increase of 9.4% q-o-q., reaching R$1.3 billion in the year. Consolidated adjusted gross profit totaled R$142.0 million with a gross margin of 26.4%, which remained impacted by challenges in the upper-middle income market. In 9M16, adjusted gross profit totaled R$390.5 million, with a gross margin of 27.5%. The Company remains focused on a stabilized cost and expense structure. Selling, general and administrative expenses were R$49.5 million in 3Q16, slightly down y-o-y, reflecting the Company’s efforts to more efficiently respond to adjustments and movements of the real estate market. In 9M16, selling, general and administrative expenses dropped by 5.2%. Gafisa reported a 3Q16 consolidated net loss of R$72.6 million, compared to a loss of R$38.4 million recorded in 2Q16 and net income of R$13.5 million in 3Q15. As a result of the better environment for the low income segment, Tenda has achieved its best quarterly profit since 2012, as a result of the maintenance of a more efficient operating performance and the scale gains over the last quarters. Gafisa, in turn, remains impacted by the delicate market moment of the upper income segment. At the end of the period, the Net Debt/ Shareholders’ Equity ratio reached 49.3%, a slight increase compared to 2Q16, although in line with the Company’s business plan. Excluding project finance, the Net Debt/Shareholders’ Equity ratio was negative at 8.1% . Consolidated operating cash generation reached R$97.4 million in the quarter and R$232.9 million in 9M16. Net cash generation totaled R$13.0 million in 3Q16 and R$8.8 million YTD. We expect to maintain a conservative approach in the last quarter of 2016 as we seek to attain adequate sales and profitability levels. The Gafisa segment, through its improved operational performance, seeks to overcome this period of economic weakness. The Tenda segment, guided by resilience in the low-income segment and backed by positive results from new model projects. The Company continues to advance guided by capital discipline, its profitability goals, and value creation for all shareholders. Sandro Gamba Chief Executive Officer – Gafisa Rodrigo Osmo Chief Executive Officer – Tenda 20 MAIN CONSOLIDATED FIGURES Table 1- Operating and Financial Highlights (R$ 000 and % Company) 3Q16 2Q16 Q/Q(%) 3Q15 Y/Y(%) 9M16 9M15 Y/Y(%) Launches 736,359 545,038 35% 606,819 21% 1,590,043 1,402,352 13% Launches, Units 3,170 3,166 0% 3,249 -2% 8,197 7,430 10% Net Pre-sales 497,018 454,511 9% 492,803 1% 1,284,869 1,448,278 -11% Pre-sales, Units 2,312 2,730 -15% 2,332 -1% 7,180 6,635 8% Pre-sales of Launches 337,573 165,273 104% 233,976 44% 532,962 468,138 14% Sales over supply (SoS) 14.2% 13.9% 30 bps 14.8% -60 bps 31.5% 33.8% -230 bps Delivered projects (PSV) 1,200,766 687,726 75% 197,539 508% 2,054,992 1,937,747 6% Delivered projects, Units 3,710 3,136 18% 1,304 185% 7,501 7,576 -1% Net Revenue 538,780 473,371 14% 624,043 -14% 1,417,685 1,735,073 -18% Adjusted Gross Profit 1 141,980 138,276 3% 223,777 -37% 390,493 603,465 -35% Adjusted Gross Margin 1 26.4% 29.2% -280 bps 35.9% -950 bps 27.5% 34.8% -730 bps Adjusted EBITDA 2 14,893 22,397 -34% 92,581 -84% 53,467 261,778 -80% Adjusted EBITDA Margin 2 2.8% 4.7% -190 bps 14.8% -1,200 bps 3.8% 15.1% -1,130 bps Net Income (Loss) (72,622) (38,439) 89% 13,486 -638% (164,288) 73,623 -323% Backlog Revenues 663,836 667,368 -1% 808,851 -18% 663,836 808,851 -18% Backlog Results 3 259,193 259,864 0% 324,850 -20% 259,193 324,850 -20% Backlog Margin 3 39.0% 38.9% 10 bps 40.2% -120 bps 39.0% 40.2% -120 bps Net Debt + Investor Obligations 1,443,256 1,455,766 -1% 1,571,811 -8% 1,443,256 1,571,811 -8% Cash and cash equivalents 609,898 618,569 -1% 921,828 -34% 609,898 921,828 -34% Shareholders’ Equity 2,926,451 2,998,075 -2% 3,110,914 -6% 2,926,451 3,110,914 -6% Shareholders’ Equity + Minority 2,928,749 3,001,290 -2% 3,112,609 -6% 2,928,749 3,112,609 -6% Total Assets 6,353,318 6,548,124 -3% 7,059,524 -10% 6,353,318 7,059,524 -10% (Net Debt +Obligations) / (SE + Minority) 49.3% 48.5% 80 bps 50.5% -120 bps 49.3% 50.5% -120 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. Consolidated EBITDA considers the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes (3.65%), and excluding the impact of PVA (Present Value Adjustment) method according to Law 11.638. 4) Cash and cash equivalents, and short-term investments. 5) Backlog results comprise the projects restricted by condition precedent. 21 FINANCIAL RESULTS § 3Q16 net revenue recognized by the “PoC” method was R$268.3 million in the Gafisa segment and R$270.5 million in the Tenda segment. This resulted in 3Q16 consolidated revenue of R$538.8 million, a decrease of 13.7% year-on-year and an increase of 13.8% from the previous quarter. In 9M16, consolidated net revenue was R$1.4 billion, a reduction of 18.3% compared with 9M15. § Adjusted gross profit for 3Q16 was R$142.0 million, higher than R$138.3 million in 2Q16 and lower than R$223.8 million recorded in the past year. Adjusted gross margin reached 26.4%, compared to 29.2% in 2Q16 and 35.9% in 3Q15. The Gafisa segment accounted for an adjusted gross profit of R$47.2 million, with an adjusted gross margin of 17.6%, while the Tenda segment accounted for an adjusted gross profit of R$94.8 million, with a margin of 35.0%. In 9M16, adjusted gross profit was R$390.5 million with adjusted gross margin of 27.5%, compared to R$603.5 million in 9M15. § Consolidated Adjusted EBITDA was R$14.9 million in 3Q16, with an adjusted EBITDA margin of 2.8%. The Gafisa segment reported adjusted EBITDA of R$15.7 million, while the Tenda segment’s adjusted EBITDA was positive with R$39.7 million. In 9M16, consolidated Adjusted EBITDA was R$53.5 million, 79.6% lower than R$261.8 million in 9M15. Please note that consolidated adjusted EBITDA includes Alphaville equity income, while the Gafisa segment’s adjusted EBITDA is net of this effect. § The Company reported a 3Q16 net loss of R$72.6 million compared to a net loss of R$38.4 million in 2Q16, and net profit of R$13.5 million in 3Q15. The Gafisa segment reported a net loss of R$95.7 million, while the Tenda segment reported a net profit of R$23.0 million. Year-to-date, the Company reported a consolidated net loss of R$164.3 million. § Operating cash generation totaled R$97.4 million in 3Q16, finishing the 9M16 with cash generation of R$232.9 million. Net cash generation in the quarter was R$13.0 million, with an accumulated cash generation of R$8.8 million in 9M16. OPERATING RESULTS § Total Company launches were R$736.4 million in 3Q16, comprised of 13 projects in the states of São Paulo, Rio de Janeiro, Pernambuco, Bahia and Rio Grande do Sul, up from R$606.8 million launched in 3Q15. The Gafisa segment accounted for 56% of the quarter’s launches, while the Tenda segment accounted for the remaining 44%. 9M16 launches totaled R$1.6 billion. § Net pre-sales totaled R$497.0 million in 3Q16, an increase of 9.4% from the R$454.5 million recorded in 2Q16 and stable y-o-y. The Gafisa segment accounted for R$258.3 million and the Tenda segment for R$238.7 million in 9M16. Consolidated sales from launches in the quarter represented 63.2% of the total, while sales from inventory comprised the remaining 36.8%. The Company reached R$1.3 billion in net pre-sales in the first nine months of the year. § Consolidated sales over supply (SoS) reached 14.2% in 3Q16 compared to 13.9% in 2Q16 14.8% in 3Q15. On a trailing 12-month basis, Gafisa’s SoS was 26.1%, while Tenda’s SoS was 50.9%. § Consolidated inventory at market value increased 6.7% related to 2Q16, at R$3.0 billion. Gafisa’s inventory ended the quarter at R$2.0 billion, while Tenda’s inventory totaled R$1.0 billion. § Throughout the third quarter, the Company delivered 17 projects/phases, totaling 3,710 units, accounting for R$1.2 billion in PSV. In regards to the first nine months, the company delivered 36 projects/phases and 7,501 units, accounting for R$2.1 billion in PSV. 22 ANALYSIS OF RESULTS Gafisa Segment Sales Volume, Revenue Level and Profitability Impacted by the Challenging Market Environment Table 2 – Gafisa Segment – Operating and Financial Highlights (R$ 000 and % Gafisa) 3Q16 2Q16 Q/Q(%) 3Q15 Y/Y(%) 9M16 9M15 Y/Y(%) Launches 410,966 130,360 215% 288,234 43% 621,429 616,046 1% Net pre-sales 258,332 129,519 99% 247,608 4% 454,693 669,599 -32% Net pre-sales of launches 170,130 35,867 374% 71,433 138% 214,183 152,842 40% Sales over Supply (SoS) 11.5% 6.3% 520 bps 11.0% 50 bps 18.7% 25.0% -630 bps Delivered projects (Units) 1,899 1,241 53% 0 - 3,331 3,345 0% Net Revenue 268,271 212,628 26% 402,483 -33% 651,881 1,090,933 -40% Adjusted Gross Profit 1 47,221 65,325 -28% 152,627 -69% 148,522 405,229 -63% Adjusted Gross Margin 1 17.6% 30.7% -1,310 bps 37.9% -2,030 bps 22.8% 37.1% -1,430 bps Adjusted EBITDA 2 (15,693) 12,491 -226% 66,846 -123% (21,346) 177,535 - Adjusted EBITDA Margin 2 -5.8% 5.9% -1,170 bps 16.6% -2,240 bps -3.3% 16.3% -1,960 bps Net Income (Loss) (95,667) (47,061) 103% 1,656 - (200,749) 30,312 - Backlog Revenues 394,475 366,368 8% 557,508 -29% 394,475 557,508 -29% Backlog Results 3 143,324 133,975 7% 215,810 -34% 143,324 215,810 -34% Backlog Margin³ 36.3% 36.6% -30 bps 38.7% -240 bps 36.3% 38.7% -240 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. Gafisa’s Consolidated EBITDA does not consider the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes (3.65%), and excluding the impact of PVA (Present Value Adjustment) method according to Law 11.638. 4) Backlog results comprise the projects restricted by condition precedent Despite the strong performance of projects launched in the quarter, ongoing recessive scenario in Brazil keeps negatively impacting Gafisa segment’s financial results in 3Q16, in particular the level of inventory gross sales, volume of dissolutions and prices of the inventory projects. Despite a greater share of projects launched before 2015 in the 3Q16 gross sales mix (48.2% of gross sales), the high volume of dissolutions related to these projects (96.3% of dissolutions in the quarter) ended up concentrating part of the net volume of sales from inventory of more recent projects. Thus, revenues in the quarter were once again impacted by the following items: (i) lower volume of net sales in the period; and (ii) higher concentration of net sales in projects with slower evolution of work in progress. Reflecting the operational variables mentioned above, the Gafisa segment ended 3Q16 with a gross margin of 0.4% compared to 27.0% in 3Q15 and 12.3% in 2Q16. The result was impacted by the following effects: (i) R$16.3 million non-recurrent loss from the sale of a land parcel with potential development directed to the commercial segment; (ii) R$9.5 million referring to a higher provision for a guarantee due to the increased volume of projects delivered in 3Q16; (iii) pricing adjustments on the sale of remaining units in response to current market prices, and; (iv) accounting effect related to higher appropriation of financial costs of recently launched projects with good sales speed, which suspension clause (of projects that are no longer subject to restriction) occurred in the period . Adjusted gross margin reached 17.6% in the quarter and 22.8% in the last 9 months. 23 Excluding the non-recurring effect of the sale of the land parcel mentioned above, Gafisa segment’s gross margin would have reached 6.4% in the 3Q16, while adjusted gross margin would be 23.7% in 3Q16 and 25.3% in 9M16. Net Income Net loss for the period was R$95.7 million compared to a loss of R$47.1 million in 2Q16 and a profit of R$1.7 million in 3Q15. Excluding the net loss from Alphaville equity income, which totaled R$9.2 million in the quarter, the Gafisa segment reported a 3Q16 net loss of R$86.5 million, compared to a net loss of R$35.1 million in 2Q16 and net profit of R$0.5 million in 3Q15. In 9M16, the Gafisa segment posted a net loss of R$190.5 million. As previously stated, this was due to the following factors: (i) maintenance of lower level of revenues; (ii) lower gross margin level due to the factors detailed above; and (iii) the negative contribution of AUSA equity income. Alphaville performance is being affected by the Company’s lower operating volumes in 2016 (launches and sales), with direct reflect in the quarter's revenue level, besides the worsened net financial result, impacted by the higher cost of debt, compared to the previous year. In 9M16, Gafisa segment net loss including Alphaville equity income reached R$200.7 million. Table 3 – Gafisa Segment – Net Income (R$ Million) 3Q16 2Q16 3Q15 9M16 9M15 Adjusted Gross Profit 47.2 65.3 152.6 148.5 405.2 Adjusted Gross Margin 17.6% 30.7% 37.9% 22.8% 37.1% Net Income 1.7 30.3 Equity Income from Alphaville (9.2) (12.0) 1.2 (10.2) 23.3 Net Profit Ex-Alphaville 0.5 7.0 24 Tenda Segment Operating and Financial Profitability Supported by Increased Scale and the Improved Performance of the New Model Table 4 – Tenda Segment – Operating and Financial Highlights (R$ 000 and % Tenda) 3Q16 2Q16 Q/Q(%) 3Q15 Y/Y(%) 9M16 9M15 Y/Y(%) Launches 325,393 414,678 -22% 318,585 2% 968,614 786,306 23% Net pre-sales 238,686 324,992 -27% 245,195 -3% 830,176 778,679 7% Net pre-sales of Launches 167,443 129,406 29% 162,543 3% 318,778 315,296 1% Sales over Supply ( SoS) 18.8% 26.4% -760 bps 23.0% -420 bps 44.7% 48.7% -400 bps Delivered projects ( Units) 1,811 1,895 -4% 1,304 39% 4,170 4,231 -1% Net Revenue 270,509 260,743 4% 221,560 22% 765,804 644,140 19% Adjusted Gross Profit 1 94,759 72,951 30% 71,150 33% 241,971 198,235 22% Adjusted Gross Margin 1 35.0% 28.0% 700 bps 32.1% 290 bps 31.6% 30.8% 80 bps Adjusted EBITDA 2 39,744 21,858 82% 24,567 62% 85,042 60,902 40% Adjusted EBITDA Margin 2 14.7% 8.4% 630 bps 11.1% 360 bps 11.1% 9.5% 160 bps Net Income ( Loss) 23,045 8,622 167% 11,830 95% 36,461 43,311 -16% Backlog Revenues 269,361 301,000 -11% 251,343 7% 269,361 251,343 7% Backlog Results 3 115,869 125,889 -8% 109,040 6% 115,869 109,040 6% Backlog Margin³ 43.0% 41.8% 120 bps 43.4% -40 bps 43.0% 43.4% -40 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. Tenda does not hold equity interest in Alphaville. 3) Backlog results net of PIS/COFINS taxes (3.65%), and excluding the impact of PVA (Present Value Adjustment) method according to Law 11.638. 4) Backlog results comprise the projects restricted by condition precedent . During 3Q16, Tenda continued to increase the scale its operations, supported by sales and launch performance, thus enabling a solid level of net revenue. 3Q16 adjusted gross margin was up 35.0%, compared with 28.0% in 2Q16 and 32.1% in 3Q15, due to the accounting reclassification of R$11.1 million in the balance of provision for co-obligation of interest rates on construction works owed by customers transferred and charged by financial institutions during period of works, which is now accounted for under Financial Result. Excluding this impact, the adjusted gross margin would have been 32.2% in 3Q16. Selling, general and administrative expenses ended the 9M16 at R$127.2 million, 15.4% higher than 9M15, but in line with the expansion of Tenda’s operations; launch volumes increased by 23.2% in the period, compared to 9M15. Adjusted EBITDA totaled R$39.7 million, with adjusted EBITDA margin of 14.7% in 3Q16. Adjusted EBITDA increased from R$24.6 million in 3Q15 and R$21.9 million in 2Q16. Year-to-date, adjusted EBITDA reached R$85.0 million with an adjusted EBITDA margin of 11.1%. 25 Net Income Tenda’s 3Q16 net income was R$ 23.0 million, up from net income of R$11.8 million recorded in 3Q15 and R$8.6 million in 2Q16. In 9M16, net income was R$36.5 million. The 3Q16 results are attributable to: (i) higher volume of revenues, (ii) higher gross margin level and adjusted
